Appeal from an order of the Special Term of Supreme Court entered in Washington county clerk’s office on June 5, 1941, dismissing appellant’s writ of habeas corpus and remanding him to the custody of the warden of Great Meadow Prison. Appellant was convicted of the crime of manslaughter in the first degree upon the verdict of a jury in the Court of General Sessions of the City of New York, and on December 22, 1931, was thereupon sentenced to an indeterminate term of imprisonment in a State prison for not less than ten years nor more than twenty years, five to ten years of which were imposed as increased punishment as provided by section 1944 of the Penal Law because the appellant was armed. Immediately thereafter he began the service of such sentence. On March 29, 1939, he was released on parole, and shortly thereafter was declared delinquent and a warrant issued for his return to the prison. He was returned to prison and the Parole Board ordered that he serve the unexpired balance of his ten to twenty years’ sentence. On this habeas corpus proceeding, he questions the propriety of his original sentence, claiming that he was not guilty of the crime charged and also that it, in effect, amounted to two sentences rather than a single sentence. We find no merit in these contentions and that, in any event, he may not raise the first question by habeas corpus. He should have appealed from the judgment *909o£ the Court of General Sessions. He also makes several other points, all of which have been carefully considered, and are found to be without merit. Order unanimously affirmed, without costs. Present — Hill, P. J., Bliss, Crapser, Heffernan and Foster, JJ.